Citation Nr: 0006584	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  93-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Entitlement to service connection for chronic sinusitis.
 
  
REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant had two periods of active service from May 1971 
to March 1973, and from January 1991 to June 1991, including 
a period of active duty in the Persian Gulf during the 
Persian Gulf War (PGW) from February 18, 1991 to March 8, 
1991.  

His active duty was extended to June 1991, for a period of 
medical treatment and recuperation prior to release from 
service, for disorders unrelated to the instant claim.

This matter originally came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of the Pittsburgh, Pennsylvania Regional Office (hereinafter 
RO), of the Department of Veterans Affairs (hereinafter VA).

This case was remanded by the Board in November 1994 and 
April 1996 for additional development.  Subsequently, in June 
1999, the RO granted service connection for a headache 
disorder.  As such that issue is considered satisfied and is 
no longer on appeal. 

The Board's decision is limited to the issues developed for 
appellate review.  A review of the record, indicates that the 
veteran has other claims in various stages of development, 
including, increased ratings claims for shell fragment 
wounds, burns to the back; hearing loss; and service 
connection for a skin disorder, legs; fatigue; hearing loss; 
scars, left leg; left foot disorder, bilateral leg disorder; 
lower back disorder; and, nerve damage disorder, etc.  These 
issues are not otherwise developed for appellate review, and 
as such are not before the Board for consideration at this 
time.  Kellar v. Brown, 6 Vet. App. 157 (1994); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).



FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  The veteran's service medical records do not contain any 
complaints or findings of chronic sinusitis; there is no 
competent evidence showing that this disorder was first 
manifest during service.

3.  No competent medical evidence is of record that would 
establish that the veteran currently has chronic sinusitis, 
which is causally related to service or to any incident or 
event therein.

4.  There is no competent medical evidence of a nexus between 
the veteran's deviated septum and service or to any incident 
or event therein.


CONCLUSION OF LAW

The claims of entitlement to service connection for a 
deviated septum; and chronic sinusitis are not well grounded. 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303.  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (1999).  If a claim is well 
grounded, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Black v. Brown, 10 Vet. App. 279 (1997).  The duty to 
assist under 38 U.S.C.A. § 5107(a) is triggered only after a 
well-grounded claim is submitted.  See Anderson v. Brown, 9 
Vet. App. 542, 546 (1996); Peters v. Brown, 6 Vet. App. 540, 
546 (1994).  Evidentiary assertions by the person who submits 
a claim must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or beyond 
the competence of the person making the assertion.  See Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19 (1993).  Where the determinative issue is factual 
rather than medical in nature, competent lay testimony may 
constitute sufficient evidence to well ground the claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

For a service-connected claim to be well grounded, there must 
be a medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The veteran contends, in essence, that he is entitled to 
service connection for a deviated septum, and for chronic 
sinusitis, claimed as having been incurred in service. 
However, the veteran's service medical records from both 
periods of service are silent as to any complaints or 
treatment for a deviated septum, or sinusitis disorder.  In 
addition, while the veteran was injured in a scud attack 
during service, no facial or nasal injuries were noted.  None 
of the medical evidence on file suggests a relationship with 
the veteran's deviated septum and service.  In fact, the 
evidence suggests that it is a developmental or congenital 
defect as no event causing the septal deviation is 
identified.

In VA examinations in May-June 1992, he reported being 
treated for chronic rhinitis and sinusitis in the past year.  
A history of frontal sinusitis, currently under treatment, 
occasionally symptomatic was also noted.  The veteran 
reported no nasal or sinus problems prior to Saudi Arabia.  
The examiner noted the nose, nasal vestible, and sinuses to 
be within normal limits.  The septum was noted to be deviated 
to the right, with obstruction of the right nasal passage.  
The superior turbinates were not visualized during the 
examination due to severe septal deviation/obstruction.  The 
diagnoses were; septal deviation with nasal obstruction-new; 
nasal rhinitis; chronic sinusitis, currently in remission; 
and, anterior epistaxis.

An August 1992 rating decision denied service connection for 
a deviated nasal septum; and for a chronic sinus disorder as 
there was no evidence of injuries to the face or nose, or 
treatment for sinusitis in service.

A hearing was held at the RO in December 1992.  The veteran 
testified, in essence, that during the PGW he was sitting on 
his bunk when a scud missile hit his building.  He recalls in 
essence being knocked unconscious, and waking up on the 
floor.  When he awoke the building was destroyed.  He checked 
himself to make sure he was OK.  He did not see any blood, 
and actually at the time did not know what had happened.  He 
then got up to look for his uncle who was also in his unit.  
His uncle found a gash on his back although he felt fine at 
the time.  He further testified that he had had trouble 
breathing because his mouth and nose were full of insulation 
from the building debris.  He was taken to the 85th 
Evacuation Hospital, where he was checked out and cleaned up.  

Around April 1991, he went walking in the woods.  The next 
morning he awoke and had trouble breathing.  He could not 
breath through his nose.  He blew his nose and, "the left 
side it was all kind of blood and that had come out."  Later 
at work he kept sniffing as if he had a cold, and his nose 
ran.  When he touched it, there was blood.  This occurred 
again, a few days later.

The hearing officer asked him if he had any facial wounds 
when the scud attack occurred.  He responded that there were 
no cuts or bruises or anything.  He further testified that he 
had never had any sinus problems, nosebleeds, or headaches 
prior.  He further denied any problems during his first 
period of service.  The service representative contended that 
a VA examination in August 1991 showed right septal 
deviation, which could have been caused by the scud attack.   
It was contended that one examiner noted septal deviation 
with nasal obstruction, new; nasal rhinitis, and chronic 
sinusitis, in remission.  

It is noted that the "new" finding was made on examination 
in June 1992.  The basis of this conclusion is not clear.  In 
May 1992, the nose and sinuses were said to be within normal 
limits.  There was a history of frontal sinusitis that was 
occasionally symptomatic.  An August 1991 ear, nose, and 
throat examination revealed the right nasal septum deviation.

The Board Remanded this case in November 1994, and in April 
1996 for additional development, including obtaining service 
and post service treatment records.

In VA examinations in March, and May 1995, the veteran 
reported chronic clear nasal discharge with intermittent 
purulent discharge, no significant fevers, or evidence of 
infection. The impression was sinus headaches and possible 
sinusitis.  

In a VA examination in June 1998, the examiner noted a 70 
percent septal deviation to the right severely compromising 
his nasal airway.  

Post service medical records reveal treatment for a deviated 
septum, chronic sinusitis, related breathing conditions, as 
well as several unrelated disorders.

After a careful review of the evidence of record and the 
applicable laws and regulations set forth above, the Board 
must conclude that the evidence does not demonstrate that the 
veteran's deviated septum, and chronic sinusitis are related 
to his period of service, or to the injuries suffered in the 
PGW.  Specifically, there was no diagnosis of any deviated 
septum, facial trauma, or injury in service, nor has any 
medical examiner attributed the deviated septum to his active 
service.  In fact, the evidence suggests that the veteran's 
deviated septum is developmental or congenital in nature and 
not due to any identified trauma or injury.  At his hearing 
before the RO in December 1992, the veteran specifically 
testified that he did not suffer any facial cuts, bruises or 
other apparent injury at the time of the aforementioned scud 
attack.  Thus, a direct causal link between any current 
deviated septum and service has not been demonstrated. 

Regarding his chronic sinusitis, this is not shown during 
either period of service.  In his testimony at the RO, he 
claimed to have first suffered from a sinus disorder in about 
April 1991.  The Board notes however that in a VA 
compensation examination in December 1991, his only 
complaints were regarding a back injury and hearing loss.  At 
that time, the examiner found his nose and sinuses to be 
normal.  The first diagnoses of chronic sinusitis, of file, 
appears to have been in the  May and June 1992 VA 
examinations.  Since there is no competent evidence that the 
veteran currently suffers from a deviated septum caused by a 
trauma, or injury during service, or that his chronic 
sinusitis is related to his period of service, the Board must 
accordingly find that the claims are not well grounded. 

Further, none of the competent evidence suggests a causal 
link between service and current chronic sinusitis.  
Therefore, despite his contentions that he currently suffers 
from this disorder due to service, the evidence does not 
support such findings, nor does the evidence support his 
contentions. The Board has thoroughly reviewed the claims 
file and finds no evidence of any plausible claims, nor any 
claims for which entitlement is permitted under the law.

The veteran is a layperson with no medical training or 
expertise, and his contentions by themselves do not 
constitute competent medical evidence of a nexus between a 
current deviated septum, and chronic sinusitis, and service.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  His 
assertions are not deemed to be credible in light of the 
other objective evidence of record.  He lacks the medical 
expertise to offer an opinion as to the existence of a 
deviated septum, and chronic sinusitis related to service, as 
well as to medical causation of any current disability. Id.  
Accordingly, absent evidence establishing that the 
appellant's deviated septum is due to an injury or trauma in 
service, and his chronic sinusitis is related to service, the 
Board finds that the veteran's claims of entitlement to 
service connection are not well grounded.  38 U.S.C.A. 
§ 5107(b).

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision, the statement of the case, and the 
supplementary statements of the case.  The discussion above 
informs him of the types of evidence lacking, which he should 
submit for a well grounded claim. 
However, it has not been shown that any records, if 
available, would satisfy the medical nexus requirement in 
order to make the claims well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claims plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Well grounded claims for service connection for a deviated 
septum and for chronic sinusitis not having been submitted, 
the claims are denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

